      Case 19-09015     Doc 35     Filed 10/18/19 Entered 10/18/19 10:52:09        Desc Telephonic
                                          Hearing Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                   NOTICE SETTING TELEPHONIC HEARING
         ON DEFENDANT'S MOTION TO COMPEL (DOC. 31) AND MOTION FOR
            PROTECTIVE ORDER AND TO QUASH SUBPOENAS (DOC. 32)



TO:
Dan Childers, Attorney for Plaintiff(s)                                 319−362−2137
Brandon M. Schwartz, Attorney for Defendant(s)                          651−528−6800
United States Trustee
Robert H. Lang, Attorney for Plaintiff                                    3125802242
Michael D. Schwartz, Attorney for Defendant                               6515286800



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        October 25, 2019 at 11:30 AM




ATTORNEY FOR PLAINTIFF IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:
    Case 19-09015        Doc 35   Filed 10/18/19 Entered 10/18/19 10:52:09         Desc Telephonic
                                         Hearing Page 2 of 2



Date: October 18, 2019                            Deputy Clerk
                                                  United States Bankruptcy Court
                                                  Northern District of Iowa
                                                  111 Seventh Avenue SE Box 15
                                                  Cedar Rapids, IA 52401−2101
